Citation Nr: 0509861	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  00-14 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as a rash.

2.  Entitlement to service connection for a respiratory 
disorder, to include lung disease.

3.  Entitlement to an initial compensable disability 
evaluation for hepatitis.

4.  Entitlement to an initial compensable disability 
evaluation for lipomas of the abdomen and thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1999.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
Louisville, Kentucky (RO).

The issues involving the rating of the veteran's service-
connected hepatitis and lipomas is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Service medical records reveals reveal that minimal 
scarring of the right lung base was identified during 
service.

2.  Service medical records do not reveal that the veteran 
suffered from any skin disorder on separation from service.  

3.  There is no competent medical evidence of a current 
respiratory disability.

4.  There is a current medical diagnosis of lichen simplex 
and psoriatic dermatitis which is not related to service.  




CONCLUSIONS OF LAW

1.  A skin disorder, to include a rash, was not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A respiratory disorder, to include lung disease, was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims in a letter dated May 2001.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claims for service connection and 
the veteran has been afforded VA examinations.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection 

The veteran claims entitlement to service connection for a 
respiratory disorder and a skin disorder, claimed as a rash.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

A.  Skin Disorder

The veteran claims entitlement to service connection for a 
skin disorder.  He claims that he had a recurrent skin rash 
during service, and that he currently has the same rash.  

Initially, the Board notes that the veteran retired from 
active service on February 28, 1999.  A January 1981 service 
medical treatment record reveals that the veteran had 
complaints of a rash for approximately 5 days.  Examination 
revealed a raised rash on the waist and thighs without any 
sign of pustule formation.  The diagnosis was a non-specific 
rash.  A December 1989 treatment record reveals that the 
veteran had complaints of dry, itching skin of both hands.  
The diagnosis was contact dermatitis.  


In the November 1998 separation examination of the veteran, 
with the exception of a scar on the right foot, no skin 
disability was noted.  Service medical records dated in 
November and December 1998 reveal diagnoses of lipomas on his 
abdomen and thigh.  However, service connection has already 
been granted for this disability.

A February 1999 treatment record reveals that the veteran 
reported having a "red rash" the night before, but that it 
was gone when the veteran reported for treatment.  

Subsequent to service discharge, an August 1999 VA treatment 
record reveals that the veteran again reported having 
symptoms of a rash, but that the rash was gone at the time of 
evaluation by medical personnel.

In August 1999, a VA Compensation and Pension skin 
examination of the veteran was conducted.  The veteran 
reported having a recurrent intermittent itching rash of the 
abdominal area.  Physical examination revealed no current 
skin rash.  The diagnosis was "pruritus by history, possible 
mild dermographism."  

In February 2002, the most recent VA examination of the 
veteran was conducted.  The examiner reviewed the claims 
file.  The veteran reported burning an pruritus of the 
scrotum over the prior year.  Physical examination revealed a 
few very small scaly erythematous patches on the abdomen and 
a hyperpigmented erythematous, moist and lichenified scrotum.  
The diagnosis was lichen simplex chronicus of the scrotums 
and mild psoriatic dermatitis of the abdomen.  The examiner's 
opinion was that "it is unlikely that this is related to 
previous military service."

The preponderance of the evidence is against the veteran's 
claim for service connection for a skin disorder manifested 
by a skin rash.  The service medical records reveal that the 
veteran was treated for a skin rash during service in 1981.  
However, there is no further evidence of any rash during 
service.  The most recent VA examination reveals that the 
veteran had lichen simplex chronicus of the scrotum and mild 
psoriatic dermatitis of the abdomen.  However, there is no 
competent medical evidence of record linking either of these 
skin disorders to the veteran's active military service.  As 
such, service connection for a skin disorder is denied.  


In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim for service connection for a 
skin disorder, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Respiratory Disorder

The veteran claims entitlement to service connection for a 
respiratory disorder, to include lung disease.  Review of the 
veteran's service medical records reveals that he was on 
occasion treated for upper respiratory infections, common 
colds.  However, the service medical records do not reveal 
that the veteran was treated for or diagnosed with any 
chronic respiratory disorder during service.  

In June 1998, a computerized tomography (CT) of the veteran's 
abdomen was conducted to evaluate the residuals of hepatitis.  
The CT revealed that the lung bases had a normal appearance 
"with the exception of a scar in the right lung base."  In 
September 1998, a chest x-ray was conducted.  The radiology 
report revealed that the was "an apparent linear pulmonary 
parenchymal scar in the right lower lung."  No acute 
infiltrate or abnormal soft tissue density in the lungs was 
seen and no fluid was present.  

Subsequent to military retirement, a VA examination of the 
veteran was conducted in August 1999.  The veteran reported 
complaints of chest pain and shortness of breath.  Physical 
examination revealed the veteran's lungs were clear to 
auscultation.  Pulmonary function tests and chest x-rays were 
normal and no diagnosis of any respiratory disorder was made.  

In February 2002, the most recent VA examination of the 
veteran was conducted.  The veteran reported having pain 
between his right second and third ribs.  The veteran 
reported no respiratory complaints and indicated that he 
exercised every other day by running two miles without 
shortness of breath.  A chest x-ray was conducted and showed 
no evidence of pulmonary disease, pleural effusion, or 
thickening.  The examining physician's diagnosis was that the 
veteran's complaints of rib pain were musculoskeletal in 
nature and that the lungs were normal, with no respiratory 
disorder or lung disease present.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a respiratory disorder.  See 
38 U.S.C.A. § 5107(b).  Although radiology reports during 
service revealed scarring of the veteran's lower right lung, 
there is absolutely no medical evidence of any current 
respiratory disability.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (emphasis is original).  With no evidence of a current 
respiratory disability, the claim must be denied.  


ORDER

Service connection for a skin disorder, claimed as a rash, is 
denied.  

Service connection for a respiratory disorder, to include 
lung disease, is denied.  


REMAND

The veteran claims entitlement to initial compensable 
disability evaluations for his service-connected hepatitis 
and for lipomas of the abdomen and thigh.  During the 
pendency of the appeal the VA regulations for the diagnostic 
codes used to rate these disabilities have been amended.  The 
rating schedule for disabilities of the liver, under which 
hepatitis is rated, was changed effective July 2001, while 
the rating schedule for skin disabilities was changed 
effective August 2002.  Compare VA's SCHEDULE FOR RATING 
DISABILITIES, 38 C.F.R. Part 4 (2000), with 38 C.F.R. Part 4 
(2004). 

Accordingly, the case is remanded for the following 
development:

1.  Readjudicate the veteran's claims for 
initial compensable disability 
evaluations for his service-connected 
hepatitis and for lipomas of the abdomen 
and thigh under the provisions of the new 
rating criteria.  Also, the RO should 
specifically indicate which diagnostic 
code is being used to rate the veteran's 
service-connected lipoma disorder.  

2.  If, and only if, the RO determines 
that additional VA medical examination is 
required to obtain the medical evidence 
necessary to rate the veteran's 
service-connected skin disorder and 
hepatitis under the provisions of the new 
rating criteria, then the appropriate VA 
examination should be ordered.  

3.  If the benefit on appeal is not 
granted in full, a supplemental statement 
of the case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  The 
supplemental statement of the case must 
include the new rating criteria from the 
amended rating schedule.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


